EXHIBIT CHANGE IN CONTROL AGREEMENT dated as of February 25, 2010 between The Brink’s Company, a Virginia corporation (the “Company”), and Frank T. Lennon (the “Executive”). The Company and the Executive agree to terminate, as of the date hereof, the Executive Agreement between the parties, dated April 23, 1997, as amended, and to substitute therefor this Agreement.The parties further agree that this Agreement shall constitute the “Executive Agreement” for purposes of Sections 1(d), 2 and 15(c) of the Severance Agreement between the Executive and the Company, dated as of September 22, 1997, as amended.The Company and the Executive further agree as follows: SECTION1.Definitions.As used in this Agreement: (a)“Affiliate” has the meaning ascribed thereto in Rule12b-2 pursuant to the Securities
